Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with an attorney Neil J. Friedrich on December 15, 2021.
The application has been amended as follows: 
Cancelled claims 12-14 and 16.
On line 1 of claim 25, “wherein a power density of the first” will read -- wherein the first power density of the first--.
On lines 2-3 of claim 25, “wherein a power density of the second region gradually increases” will read --wherein the second power density of the u-shaped second region gradually increases--.
On line 1 of claim 26, “wherein the power density of the first” will read -- wherein the first power density of the first--.
On line 2 of claim 26
On line 2 of claim 27, “a left-side portion of the second region proximate” will read --a left-side portion of the u-shaped second region proximate--.
On line 3 of claim 27, “a right-side portion of the second region proximate” will read --a right-side portion of the u-shaped second region proximate--.
On line 5 of claim 27, “the left-side portion of the second region proximate” will read --the left-side portion of the u-shaped second region proximate--.
On line 6 of claim 27, “the right-side portion of the second region proximate” will read --the right-side portion of the u-shaped second region proximate--.

Allowable Subject Matter
Claims 2-5 and 12-18 are cancelled.
Claims 1, 6-11, and 19-27 are allowed.
Applicant’s amendments to the independent claim 1 to further include a transparency comprising “a u-shaped second region around a right side, left side, and bottom of a periphery of the first region,… and wherein, when an electrical current passes through the first and second regions of the conductive coating, the u-shaped second region heats to a temperature greater than the first region comprising the central viewing region of the transparency.” have overcome the prior art of record and search. The combination of Taniuchi in view of Lu et al. is not sufficient to render the claims prima facie obvious. Modifying the numerous features of Taniuchi unsuitable for the transparency based on the disclosure of Lu, particularly since any such modification would change the principle of operation of Taniuchi and would cause a window heating Claims 1, 6-11, and 19-27 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761